UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53231 HUBEI MINKANG PHARMACEUTICAL LTD. (Exact name of registrant as specified in its charter) Nevada 26-24106855 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 55 Ubi Ave. 3, #03-01, Mintwell Building Singapore (Address of principal executive offices) (Zip Code) +65-6747-7883 Registrant’s telephone number, including area code N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 52,189,045 shares of common stock of the issuer was outstanding as of May 15, 2014. TABLE OF CONTENTS CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 3 PART I – FINANCIAL INFORMATION 4 Item 1. Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 11 Item 4. Controls and Procedures. 11 PART II– OTHER INFORMATION 12 Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults upon Senior Securities 12 Item 4. MINE SAFETY DISCLOSURES 12 Item 5. Other Information 12 Item 6. Exhibits 12 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Certain statements made in this Quarterly Report on Form 10-Q constitute “forward-looking statements” as that term is defined in applicable securities laws. Forward-looking statements are projections in respect of future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may,” “should,” “intend,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “potential,” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, which may cause our or our industry’s actual results, levels of activity or performance to be materially different from any future results, levels of activity or performance expressed or implied by these forward-looking statements. These risks and uncertainties include: (1) a continued downturn in international economic conditions; (2) any adverse occurrence with respect to our patented technology; (3) our ability to bring new products to market; (4) market demand for our products; (5) shifts in industry capacity; (6) product development or other initiatives by our competitors; (7) fluctuations in the availability and cost of materials required to produce our products; (8) potential negative financial impact from claims, lawsuits and other legal proceedings or challenges; and (9) other factors beyond our control.Important factors that you should also consider, include, but are not limited to, the factors discussed under “Risk Factors” in our annual report on Form 10-K for the fiscal year ended December 31, 2013 filed with the Securities and Exchange Commission on April 15, 2014. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity or performance. These forward-looking statements speak only as of the date on which they are made, and except to the extent required by applicable law, including the securities laws of the United States, we undertake no obligation to update any forward-looking statements to reflect events or circumstances after the date on which the statement is made or to reflect the occurrence of unanticipated events.In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements.All subsequent written and oral forward-looking statements attributable to the Company or persons acting on its behalf are expressly qualified in their entirety by the cautionary statements contained in this quarterly report. REFERENCES As used in this Quarterly Report: (i) the terms “we,” “us,” “our,” “Hubei Minkang” and the “Company” mean Hubei Minkang Pharmaceutical Ltd. and its wholly-owned subsidiaries, HBMK Pharmaceutical Limited and Hubei Minkang Pharmaceutical Co., Ltd.; (ii) “SEC” refers to the Securities and Exchange Commission; (iii) “Securities Act” refers to the United States Securities Act of 1933, as amended; (iv) “Exchange Act” refers to the United States Securities Exchange Act of 1934, as amended; and (v) all dollar amounts refer to United States dollars unless otherwise indicated. 3 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Our unaudited consolidated interim financial statements included in this Form 10-Q are as follows: Consolidated Balance Sheets as of March 31, 2014 (unaudited) and December 31, 2013; F-2 Consolidated Statements of Operations and Comprehensive Income (Loss) for the three months ended March 31, 2014 and 2013 (unaudited); F-3 Consolidated Statement of Stockholders’ Equity for the interim period ended March 31, 2014 (unaudited); F-4 Consolidated Statements of Cash Flows for the three months ended March 31, 2014 and 2013 (unaudited); and F-5 Notes to the Consolidated Financial Statements (unaudited). F-6 It is the opinion of management that the unaudited interim consolidated financial statements for the three months ended March 31, 2014 and 2013 include all adjustments necessary in order to ensure that the unaudited interim consolidated financial statements are not misleading. These unaudited interim financial statements reflect all adjustments which are, in the opinion of management, necessary to present fairly the financial position, results of operations and cash flows for the interim periods presented in accordance with accounting principles generally accepted in the United States of America. Except where noted, these unaudited interim consolidated financial statements follow the same accounting policies and methods of their application as our Company’s audited annual financial statements for the year ended December 31, 2013. All adjustments are of a normal recurring nature. These unaudited interim consolidated financial statements should be read in conjunction with our Company’s audited annual financial statements as of and for the year ended December 31, 2013, which were attached to the Company’s Annual Report on Form 10-K filed with the SEC on April 15, 2014. 4 Hubei Minkang Pharmaceutical Ltd. March 31, 2014 and 2013 Index to the Consolidated Financial Statements Contents Page(s) Consolidated Balance Sheets as of March 31, 2014 (Unaudited) andDecember 31, 2013 F-2 Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three Months Ended March 31, 2014 and 2013 (Unaudited) F-3 Consolidated Statement of Stockholders’ Equity for the Interim PeriodEnded March 31, 2014 (Unaudited) F-4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2014 and 2013 (Unaudited) F-5 Notes to the Consolidated Financial Statements (Unaudited) F-6 F-1 Hubei Minkang Pharmaceutical Ltd. Consolidated Balance Sheets March 31, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Restricted cash, unearned government grant Banker's acceptance notes receivable Accounts receivable, net Advance on purchases Inventories Prepayments and other current assets Deposit for formation of majority-owned subsidiary Total Current Assets PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment Accumulated depreciation ) ) Property, plant and equipment, net LAND USE RIGHTS Land use rights Accumulated amortization ) ) Land use rights, net PURCHASED FORMULAE Purchased formulae Accumulated amortization ) ) Purchased formulae, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Loans payable $ $ Accounts payable Customer deposits Advances from stockholders Unearned government grant Accrued expenses and other current liabilities Total Current Liabilities Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Proferred stock par value $0.001: 10,000,000 shares authorized; none issued or outstanding - - Common stock par value $0.001: 168,750,000 shares authorized; 52,189,045 shares issued and outstanding Additional paid-in capital Retained earnings Acumulated other comprehensive income: Foreign currency translation gain Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to the consolidated financial statements. F-2 Hubei Minkang Pharmaceutical Ltd. Consolidated Statements of Operations and Comprehensive Income For the Three Months For the Three Months Ended Ended March 31, March 31, (Unaudited) (Unaudited) Net Revenues $ $ Cost of Goods Sold Gross Margin Operating Expenses Selling expenses Professional fees Research and development General and administrative expenses Total operating expenses Income (Loss) from Operations ) ) Other (Income) Expense: Government grants - energy conservation ) ) Interest income ) ) Interest expense Other (income) expense ) ) Other (income) expense, net ) Income (Loss) before Income Tax Provision ) ) Income Tax Provison - Net Income (Loss) ) ) Other Comprehensive Income (Loss) Foreign currency translation gain (loss) ) Total other comprehensive income (loss) ) Comprehensive Income (Loss) $ ) $ ) Net Income (Loss) Per Common Share - Basic and Diluted $ ) $ ) Weighted average common shares outstanding: - basic and diluted See accompanying notes to the consolidated financial statements. F-3 Hubei Minkang Pharmaceutical Ltd. Consolidated Statement of Stockholders' Equity For the Interim Period Ended March 31, 2014 (Unaudited) Common Stock Par Value $0.001 Additional Accumulated Other Comprehensive Income Foreign Currency Total Number of Paid-in Retained Translation Stockholders' Shares Amount Capital Earnings Gain Equity Balance, December 31, 2012 $ Comprehensive income Net Income Other comprehensive income Foreign currency translation gain Total comprehensive income Balance, December 31, 2013 Comprehensive income Net Loss ) ) Other comprehensive income Foreign currency translation loss ) ) Total comprehensive income (loss) ) Balance, March 31, 2014 $ See accompanying notes to the consolidated financial statements. F-4 Hubei Minkang Pharmaceutical Ltd. Consolidated Statements of Cash Flows For the Three Months For the Three Months Ended Ended March 31, March 31, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities Depreciation expense Amortization expense - land use rights Amortization expense - purchased formulae Changes in operating assets and liabilities: Banker's acceptance notes receivable Accounts receivable ) Advance on purchases ) ) Inventories ) Prepayments and other current assets ) Accounts payable ) ) Customer deposits ) Taxes payable ) ) Deferred revenue from government grant ) ) Accrued expenses and other current liabilities ) ) Net cash provided by (used in) operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Release of restricted cash Purchases of property, plant and equipment - ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from loans payable Repayment of loans payable ) ) Advances from (repayments to) stockholders ) ) Net cash provided by (used in) financing activities ) ) Effect of foreign exchange rate change on cash ) Net change in cash ) ) Cash at beginning of the reporting period Cash at end of the reporting period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION: Interest paid $ $ Income tax paid $
